     USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 1 of 8


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

HAILEY MARIE PINKOWSKI,                      )
     Plaintiff,                              )
                                             )
               v.                            )       CAUSE NO.: 2:19-CV-186-JEM
                                             )
ANDREW SAUL, Commissioner of the             )
Social Security Administration,              )
       Defendant.                            )

                                   OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Hailey Marie

Pinkowski on May 15, 2019, and Plaintiff’s Brief in Support of Reversing the Decision of the

Commissioner of Social Security [DE 15], filed October 29, 2019. Plaintiff requests that the

decision of the Administrative Law Judge be reversed and remanded for further proceedings. On

November 21, 2019, the Commissioner filed a response, and on December 19, 2019, Plaintiff filed

a reply.

I.      Background

        On December 17, 2015, Plaintiff filed an application for benefits alleging that he became

disabled on May 1, 2014. Plaintiff’s application was denied initially and upon reconsideration. On

December 19, 2017, Administrative Law Judge (“ALJ”) Kathleen Fischer held a hearing by video,

at which Plaintiff, with an attorney, and a vocational expert (“VE”) testified. On June 13, 2018,

the ALJ issued a decision finding that Plaintiff was not disabled. The Appeals Council denied

Plaintiff’s request for review, leaving the ALJ’s decision the final decision of the Commissioner.

        The ALJ made the following findings under the required five-step analysis:

        1.     The claimant was not yet 22 as of May 1, 2014, the alleged onset date.

        2.     The claimant has not engaged in substantial gainful activity since May 1,

                                                 1
   USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 2 of 8


              2014, the alleged onset date.

       3.     The claimant has the following severe impairments: reflex sympathetic
              dystrophy of the left wrist and bilateral feet, degenerative disc disease of the
              spine, chronic fatigue syndrome, vertigo, and headaches.

       4.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one the listed impairments in
              20 CFR 404, Subpart P, Appendix 1.

       5.     The claimant has the residual functional capacity (“RFC”) to perform light
              work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) except that she
              can lift and/or carry, push and/or pull 20 pounds occasionally and 10 pounds
              frequently. The claimant can sit for six hours in an 8-hour workday. The
              claimant is limited to no balancing, no working at heights, and no climbing.
              She should avoid concentrated exposure to fumes, odors, dusts, gases and
              poor ventilation.

       6.     The claimant has no past relevant work.

       7.     The claimant was a younger individual age 18-49 on the alleged disability
              onset date.

       8.     The claimant has at least a high school education and is able to communicate
              in English.

       9.     Transferability of job skills is not an issue because the claimant does not
              have past relevant work.

       10.    Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the
              national economy that the claimant can perform.

       11.    The claimant has not been under a disability, as defined in the Social
              Security Act, from May 1, 2014, through the date of the ALJ’s decision.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42



                                                 2
      USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 3 of 8


U.S.C. § 405(g).

II.      Standard of Review

         The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

         A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ

“uses the correct legal standards and the decision is supported by substantial evidence.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,” the Court

may reverse the decision “without regard to the volume of evidence in support of the factual

findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780,

782 (7th Cir. 1997)).

         At a minimum, an ALJ must articulate their analysis of the evidence in order to allow the
                                                  3
   USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 4 of 8


reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to deny

benefits.”).

III.    Analysis

        Plaintiff argues that the ALJ erred in evaluating the opinion of Plaintiff’s treating

physicians, failed to support the RFC with substantial evidence, and applied a legally insufficient

analysis of Plaintiff’s subjective symptoms. The Commissioner argues that the ALJ properly

resolved evidentiary conflicts in the record and that her opinion is supported by substantial

evidence.

        Plaintiff argues that the ALJ erred analyzing the opinions of his treating sources. The ALJ

discussed a note from the office of neurology where Plaintiff was treated and the opinions of two

treating physicians. The neurology note stated that Plaintiff would only be able to work three days

per week at five hours per day. The ALJ gave the note little weight, explaining that there were some

normal results in the record and Plaintiff was able to walk to the mall a few months later. The ALJ

also gave little weight to the opinions of two treating physicians Dr. Nath and Dr. Grundy, both of

whom opined that Plaintiff was limited to less than two hours of sitting and less than two hours of

standing/walking in an eight-hour workday.
                                                 4
   USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 5 of 8


       For claims like this one filed prior to March 27, 2017, the ALJ “should give controlling

weight to the treating physician’s opinion as long as it is supported by medical findings and

consistent with substantial evidence in the record.” Kaminski v. Berryhill, 894 F.3d 870, 874 (7th

Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2) (replaced by 20 C.F.R. §404.1520c for claims filed

after March 27, 2017); Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018)); see also Gudgel,

345 F.3d at 470; Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). If the ALJ declined to give

a treating source’s opinion controlling weight, she should still determine what weight to give it

according to the following factors: the length, nature, and extent of the physician’s treatment

relationship with the claimant; whether the physician’s opinions were sufficiently supported; how

consistent the opinion is with the record as a whole; whether the physician specializes in the medical

conditions at issue; and other factors, such as the amount of understanding of the disability

programs and their evidentiary requirements or the extent to which an acceptable medical source is

familiar with other information in the claimant’s case. 20 C.F.R. §§ 404.1527(c)(2)(i)-(ii), (c)(3)-

(6). “[W]henever an ALJ does reject a treating source’s opinion, a sound explanation must be given

for that decision.” Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011).

       As with her analysis of the work limitation note from the neurologists’ office, the ALJ listed

a number of normal evaluation findings, concluding that the treating physicians’ conclusions were

inconsistent with the diagnostic testing. Nowhere in the ALJ’s opinion does she describe the length,

nature and extent of the physicians’ treatment relationship with Plaintiff, their areas of specialty,

the consistency of their assessments with their treatment notes or other medical evidence in the

record, or any other factors. The only assessment to which the ALJ gave even “some” weight was

that of a non-examining agency consultant, but the ALJ concluded that Plaintiff was more limited

than that assessment reflected. She gave “little” weight to the three reports completed by treating

sources, leading to concerns about the medical evidence on which she based her conclusions. For
                                                  5
   USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 6 of 8


claims filed when Plaintiff’s was, ALJs are directed to “give more weight to the medical opinion of

a source who has examined [the claimant] than to the medical opinion of a medical source who has

not examined [her].” 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1); see also Vanprooyen v. Berryhill,

864 F.3d 567, 572-73 (7th Cir. 2017) (finding error where “without any logical explanation, the

administrative law judge gave substantial weight to the opinions of consulting physicians who had

never examined [the plaintiff], saying only that they had provided “a good synopsis of the evidence”

and that “their opinions are consistent with the overall record”). In addition, an ALJ “cannot rely

only on the evidence that supports her opinion.” Yurt v. Colvin, 758 F.3d 850, 859 (7th Cir. 2014)

(quoting Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013)). The ALJ noted a number of medical

examinations showing some physical abilities, but discounted the significant records from treating

specialists showing limitations. It appears that the ALJ “cherry-pick[ed] facts that support a finding

of non-disability while ignoring evidence that points to a disability finding,” Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010); see also Blakes v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003)

(warning ALJs to avoid the temptation of playing doctor and advising ALJs to rely on expert

opinions); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (explaining that ALJs must avoid

making their own medical findings). This is particularly concerning because the ALJ failed to

address Plaintiff’s multiple diagnoses of complex regional pain syndrome, including by the treating

physicians whose opinions she dismissed, or to follow the agency policies for assessing claims of

disability on the basis of complex regional pain syndrome. SSR 03-2P, 2003 WL 22399117 (Oct.

20, 2003).

       The ALJ also disregarded the testimony regarding Plaintiff’s limitations in daily activities

because “despite the disabling pain, she colors in adult coloring books, watches TV 5 hours a day

off/on, and reads” as well as “uses the internet on her phone.” AR 27. Not only is it not apparent

how time spent in sedentary activities that do not require significant mental engagement are
                                                  6
   USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 7 of 8


inconsistent with reports of pain and physical limitations, but to the extent that the ALJ is suggesting

that Plaintiff’s (limited) ability to take care of personal hygiene or household chores is suggestive

of the ability to work, it fails to take into account “critical differences between activities of daily

living and activities in a full-time job,” such as the fact that a person has more flexibility in

scheduling the former than the latter, can get help from other persons . . . and is not held to a

minimum standard of performance, as she would be by an employer.” Bjornson v. Astrue, 671 F.3d

640, 647 (7th Cir. 2012); see also, e.g., Roddy, 705 F.3d at 639 (“[A] person’s ability to perform

daily activities, especially if that can be done only with significant limitations, does not translate to

an ability to work full-time.”); Punzio, 630 F.3d at 712 (f“[The plaintiff]’s ability to struggle

through the activities of daily living does not mean that she can manage the requirements of a

modern workplace.”); Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (“We have cautioned

the Social Security Administration against placing undue weight on a claimant’s household

activities in assessing the claimant’s ability to hold a job outside the home.”).

       Because the Court cannot determine whether the ALJ properly weighed the opinions of

Plaintiff’s treating physicians, it cannot determine whether the RFC and ultimate determination of

non-disability were supported by substantial evidence. On remand, the ALJ is also reminded of the

requirement to consider all of Plaintiff’s impairments and how the combination of Plaintiff’s

impairments affect her ability to work, including the interaction of her mental health difficulties,

her headaches, and her fatigue with her other physical limitations. SSR 16-3p, 2017 WL 5180304,

*6, *8 (Oct. 25, 2017) (requiring an ALJ to consider Plaintiff’s allegations of pain and limitations

and “evaluate whether [Plaintiff’s] statements are consistent with objective medical evidence and

the other evidence” and “explain” which symptoms were found to be “consistent or inconsistent

with the evidence”); Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011) (“Even if each problem

assessed separately were less serious than the evidence indicates, the combination of them might
                                                   7
      USDC IN/ND case 2:19-cv-00186-JEM document 18 filed 07/10/20 page 8 of 8


be disabling.”); Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (“[W]e have frequently reminded

the agency that an ALJ must consider the combined effects of all of the claimant=s impairments,

even those that would not be considered severe in isolation.”).

         The ALJ erred in her analysis of Plaintiff’s treating physicians and failed to draw a logical

bridge from the evidence to her conclusions, and the case is being remanded to correct these errors.

See Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (“On remand, the ALJ should consider all

of the evidence in the record, and, if necessary, give the parties the opportunity to expand the record

so that she may build a ‘logical bridge’ between the evidence and his conclusion.”).

IV.      Conclusion

         For the foregoing reasons, the Court GRANTS the relief requested in Plaintiff’s Brief in

Support of Reversing the Decision of the Commissioner of Social Security [DE 15] and

REMANDS this matter for further proceedings.

         SO ORDERED this 10th day of July, 2020.

                                               s/ John E. Martin______________________
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc:      All counsel of record




                                                   8
